DETAILED ACTION
Remarks
This office action issued in response to RCE filed on 10/07/2021.  Claims 1-3,5-10,12-17 and 19-20 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant's arguments filed 10/07/21 with respect to claims rejection under 35 USC 103 have been considered but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1, 3,5-8 , 10,12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al.(US Patent Application Publication 2018/0101973 A1, hereinafter “Greenberger”) and further in view of 

 	As to claim 1, Greenberger teaches a method comprising:  receiving ,from a client device associated with a first user account, an identification of a second user account (Greenberger par [0050] teaches receiving image of two or more people and identifying the people in the image); detecting a trigger event based on an attribute  associated with the first user account   and the second user account   , the attribute including location information (Greenberger par [0051] teaches identifying relationship data ,  life event and locations where the people attended school or college ); 
 	accessing a repository that comprises a plurality of graphical elements; selecting a graphical element from among the plurality of graphical elements based on the trigger event, the graphical element corresponding with a graphic template that identifies as a set of user profile information ; (Greenberger par [0037] teaches  selecting one or more image overlays from overlays 226. Greenberger par [0051] teaches generate and/or recommend image overlays based on identified relationship data and life event. Greenberger Fig.3  and par [0053] teaches displaying BFF image overlay corresponding to “best friends” relationship. The examiner interprets “ image overlay” as the claimed invention “graphics template” and the two hearts graphics as the claimed invention “graphical element”)
 	generating an achievement designator based on the graphical element and the user profile information identified by the graphics template from the first user account and the second user account, ; and causing display of a presentation of a user profile associated with the second user account at the client device, the presentation of the user profile associated with the second user account include a display of  a notification  that includes the achievement designator.(Greenberger par [0051] teaches generate and/or recommend image overlays based on identified 
	Greenberger fails to teach the user profile information including an avatar.
 	However, Fujioka teaches an avatar. (Fujioka par [0050] teaches avatar)  	Greenberger and Fujioka are analogous art directed toward data sharing and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have modified the profile of Greenberger with the Avatar of Fujioka according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to enhance the display of the user profile.	 	 	As to claim 3, Greenberger and Fujioka teach the method of claim 1, wherein the user profile information includes a Bitmoji.( Fujioka Fig.3)
 	As to claim 5, Greenberger and Fujioka a teach the method of claim 1, wherein the presenting the notification that includes the display of the achievement designator includes: causing display of the notification that includes the display of the achievement designator among a plurality of achievement designators, a position of the display of the achievement designator among the plurality of achievement designators based on a property of the trigger event. (Greenberger Fig.3  and par [0053] teaches displaying BFF image overlay)
 	As to claim 6, Greenberger and Fujioka teach the method of claim 1, wherein the graphical element corresponds with a user attribute from the user profile information, and the generating the achievement designator includes: retrieving the user attribute that corresponds with the graphical element from the user profile data; and generating the achievement designator based on the graphical element and the user attribute. (Greenberger Fig.3  and par [0053] teaches displaying BFF image overlay)
 	As to claim 7, Greenberger and Fujioka teach the method of claim 1, wherein the user account is a first user account, the communication session includes the first user account and a second user account, and the detecting the trigger event based on the attributes of the communication session includes: determining a first location associated with the first user account and a second location associated with the second user account; and detecting the trigger event based on the first location and the second location.( Greenberger par [0051] teaches generate and/or recommend image overlays based on identified relationship data and life event. Greenberger Fig.3  and par [0053] teaches displaying BFF image overlay corresponding to “best friends” relationship )

 	Claims 8, 10 and 12-14 merely recite a computer system to perform the method of claims 1-3 and 5-7 respectively. Accordingly, Greenberger and Fujioka teach very 

 	Claims 15, 17 and 19-20 merely recites a non-transitory computer readable medium comprising instructions when execute by a processor, perform the method of claims 1, 3 and 5-6 respectively. Accordingly, Greenberger and Fujioka teach very limitation of claims 15-17 and 19-20 as indicates in the above rejection of claims 1-3 and 5-6 respectively. 

4. 	Claims 2 , 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Greenberger and Fujioka and further in view of  Aharony et al. (US Patent Application Publication 2015/0234939 A1, hereinafter “Aharony”) 

 	As to claim 2, Greenberger and Fujioka  teach the method of claim 1 but fail to teach wherein the detecting the trigger event based on the attributes of the communication session includes: determining a total number of messages of the communication session transgresses a threshold value.
 	However, Aharony teaches wherein the detecting the trigger event based on the attributes of the communication session includes: determining a total number of messages of the communication session transgresses a threshold value.(Aharony par [0075] teaches determining users have sent or received a certain number of messages)


 	As to claims 9 and  16, see the above rejection of claim 2. 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/HIEN L DUONG/Primary Examiner, Art Unit 2175